Title: To George Washington from Major General William Heath, 30 September 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Sept. 30th 1776

By a Letter Just received from Colo. Harrison, I am Informed that it is your Excellency’s Pleasure, That Such of the militia belonging to General Saltonstalls Brigade as have not been ordered to move Forward, should now march and take Post opposite to Head Quarters on the Morrisania Side of Harlem River & c. I beg leave Just to represent to your Excellency, That this Brigade Consists of nine Regiments One of which is on the Jersey side, Two orderd to Newyork Island, Four to Joyn Colo. Chester, and the Other Two Posted from East Chester to the Saw Pitts, Where as I am Informed by Colonel Trumbull, That He is Collecting Large Quantitys of Stores, in Places Easy of access to the Enemy, and Surrounded by those Unfriendly to our Cause, I think the greater Part if not the whole of the Two Regiments are wanted there, However I Submitt it to your Excellency’s better Judgment If it should be thought best to Continue those Regiments at their Present Posts, and that Two, of the Four ordered to Joyn Colo. Chester should Take Post on Harlem River, as Soon as your Excellency’s Pleasure is Known it shall be Done. I have the Honor to be &c

W. Heath


If I should hear nothing further I shall order the whole to march forward.

